The opinion of the court was delivered,
by
Sbarswood, J.
It was provided by the 8d section of the Act of Assembly, passed April 21st 1846, Pamph. L. 483, that “ any person or body corporate aggrieved by any final order or decree in equity” in the several Courts of Common Pleas, shall be entitled to an appeal to the Supreme Court.
Every order or decree either granting or refusing a preliminary injunction is necessarily interlocutory merely. A final decree is that which makes an end of the case in the court below. The final decree disposes ultimately of the suit: Adams on Equity 375; Brightly’s Eq., § 796. But by the Act of February 14th 1866, Pamph. L. 28, it was further provided that “ in all cases, in equity, in which a special injunction has been or shall be granted by any court” an appeal to the Supreme Court shall be allowed. It is evidently only in the ease of an order or decree granting an injunction that this exception was introduced to the rule before established that appeals lie only from final orders or decrees in equity. There were strong reasons why this vast power, in the hands often of one man — this strong arm of equity as it has been called — should be subjected to immediate review. The same reason does not exist where the application for the injunction has been refused. But whether the reason be a sufficient one for such a distinction or not, it is enough for us to say, Lta lex scripta est — ■ the legislature has plainly so declared.
Appeal quashed at the costs of the appellant.